Title: To George Washington from John Blair, 13 October 1789
From: Blair, John
To: Washington, George

 
          
            Sir
            Williamsburg, Octr 13th 1789.
          
          The honourable commission which you have been pleased to offer me in the service of the United States came to hand the tenth instt accompanied by your very polite letter, & the laws which have passed relative to the office.
          When I considered the great importance, as well as the arduous nature of the duties, I could not but entertain some fears, that I might find them well adapted neither to my domestic habits, my bodily constitution, nor my mental capacity; in every other respect, the office promises me a very desirable situation, for which I know not how sufficiently to declare my gratitude.
          I have determined to make an experiment, whether I may be able to perform the requisite services, with some degree of satisfaction, in respect both to the Public and my self; and I request permission to assure you, Sir, that if any extrinsic circumstance were necessary to induce my acceptance of the appointment, I could find none so powerful as a wish of the man, who possesses the love & veneration of every American, the respect & admiration of all the world. I have the honour to be, with more deference & esteem than I know how to express, Worthy Sir, Your most obedient & affectionate servant,
          
            John Blair
          
        